                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROBERT G. RUSSELL, AK4805                           Case No. 18-cv-05527-CRB (PR)
                                   8                   Petitioner,
                                                                                            ORDER TO SHOW CAUSE
                                   9            v.

                                  10    RON DAVIS, Warden,
                                  11                   Respondent.

                                  12          Petitioner, a state prisoner incarcerated at San Quentin State Prison (SQSP), has filed a pro
Northern District of California
 United States District Court




                                  13   se First Amended Petition (FAP) for a writ of habeas corpus under 28 U.S.C. § 2254 challenging

                                  14   the state courts’ denial of his petitions for resentencing pursuant to Proposition 36.

                                  15                                           BACKGROUND
                                              Petitioner was convicted by a jury in Santa Cruz County Superior Court of various
                                  16
                                       offenses arising from a traffic accident in which, while driving drunk, he struck a pedestrian who
                                  17
                                       was walking on the road with his wife. Following a bench trial, the court found that petitioner had
                                  18   six prior strike convictions and six prior serious felony convictions and, on December 2, 2011,
                                  19   sentenced him to 50 years to life in state prison pursuant to California’s Three Strikes Law.
                                  20          Petitioner unsuccessfully appealed, and sought collateral relief from, his conviction and

                                  21   sentence in the state courts. He also unsuccessfully sought a federal writ of habeas corpus from
                                       this court invalidating his state court conviction and sentence.
                                  22
                                                                                 DISCUSSION
                                  23
                                       A.     Standard of Review
                                  24
                                              This court may entertain a petition for a writ of habeas corpus “in behalf of a person in
                                  25   custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                  26   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).
                                  27

                                  28
                                              It shall “award the writ or issue an order directing the respondent to show cause why the
                                   1
                                       writ should not be granted, unless it appears from the application that the applicant or person
                                   2
                                       detained is not entitled thereto.” Id. § 2243.
                                   3   B.     Claims
                                   4          Petitioner does not challenge his state court conviction or sentence, but rather the state
                                   5   courts’ denial of his petitions for resentencing under Proposition 36.

                                   6          On November 7, 2012, Proposition 36, also known as the Three Strikes Reform Act of
                                       2012, which modified California’s Three Strikes Law as it applies to certain third-strike
                                   7
                                       indeterminate sentences, became effective. See Cal. Penal Code § 1170.126 (Section 1170.126).
                                   8
                                       In pertinent part, Proposition 36 created a post-conviction release proceeding whereby a prisoner
                                   9
                                       who is serving an indeterminate life sentence imposed pursuant to the Three Strikes Law for a
                                  10   crime that is not a serious or violent felony and who is not disqualified, may have his sentence
                                  11   recalled and be sentenced as a second-strike offender unless the court determines that resentencing
                                  12   would pose an unreasonable risk of danger to public safety. See People v. Yearwood, 213 Cal.
Northern District of California
 United States District Court




                                       App. 4th 161, 168 (2013) (discussing Proposition 36, codified as Section 1170.126).
                                  13
                                              Petitioner alleges that in 2013 and 2018 he filed petitions for resentencing under
                                  14
                                       Proposition 36 based on his having been convicted of a “non-violent offense” and his being a
                                  15
                                       “non-violent third striker.” FAP (ECF No. 7) at 1, 2. But he claims that the state courts arbitrarily
                                  16   and without any explanation denied his petitions in violation of his federal due process rights.
                                  17   Liberally construed, petitioner’s claim appears arguably cognizable under § 2254 and
                                  18   consequently merits an answer from respondent. See Zichko v. Idaho, 247 F.3d 1015, 1020 (9th

                                  19   Cir. 2001) (federal courts must construe pro se petitions for writs of habeas corpus liberally).1
                                                                                CONCLUSION
                                  20
                                              For the foregoing reasons and for good cause shown,
                                  21
                                              1.       The clerk shall serve a copy of this order, and a copy of the FAP and all
                                  22
                                       attachments or addendums thereto, on respondent and respondent’s attorney, the Attorney General
                                  23   of the State of California. The clerk also shall serve a copy of this order on petitioner.
                                  24

                                  25
                                       1
                                  26     To the extent that petitioner also claims that he has been improperly denied release from state
                                       prison pursuant to Proposition 57, the claim is dismissed as duplicative and for the reasons stated
                                  27   in his earlier federal habeas petition raising said claim. See Russell v. Fox, No. 18-cv-01112-CRB
                                       (PR) (N.D. Cal. Apr. 2, 2018) (order dismissing petition for a writ of habeas corpus). The instant
                                  28   habeas action will be limited to petitioner’s claim that he was denied due process in connection
                                       with his petitions for resentencing pursuant to Proposition 36.
                                                                                           2
                                              2.      Respondent shall file with the court and serve on petitioner, within 60 days of the
                                   1
                                       issuance of this order, an answer conforming in all respects to Rule 5 of the Rules Governing
                                   2
                                       Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.
                                   3   Respondent shall file with the answer and serve on petitioner a copy of all portions of the state
                                   4   trial record that have been transcribed previously and that are relevant to a determination of the
                                   5   issues presented by the petition.

                                   6          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the
                                       court and serving it on respondent within 30 days of his receipt of the answer.
                                   7
                                              3.      Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                   8
                                       answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section
                                   9
                                       2254 Cases. If respondent files such a motion, petitioner must serve and file an opposition or
                                  10   statement of non-opposition not more than 28 days after the motion is served and filed, and
                                  11   respondent must serve and file a reply to an opposition not more than 14 days after the opposition
                                  12   is served and filed.
Northern District of California
 United States District Court




                                              4.      Petitioner is reminded that all communications with the court must be served on
                                  13
                                       respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must also
                                  14
                                       keep the court and all parties informed of any change of address.
                                  15
                                              IT IS SO ORDERED.
                                  16
                                       Dated: June 18, 2019
                                  17
                                                                                        ______________________________________
                                  18
                                                                                        CHARLES R. BREYER
                                  19                                                    United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ROBERT G. RUSSELL,
                                   7                                                          Case No. 3:18-cv-05527-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        RON DAVIS,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on June 18, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  16
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Robert G. Russell ID: AK4805
                                       San Quentin State Prison
                                  21   4/W/21
                                       San Quentin, CA 94131
                                  22

                                  23

                                  24   Dated: June 18, 2019
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27                                                      Lashanda Scott, Deputy Clerk to the
                                  28                                                      Honorable CHARLES R. BREYER

                                                                                          4
